         Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
ROBERT SPEED,
                                                                     10 cv 3333 (PKC)
                                          Petitioner,                04 cr 336 (PKC)

                -against-                                              OPINION
                                                                      AND ORDER


UNITED STATES OF AMERICA,

                                           Respondent.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                Petitioner Robert Speed moves to vacate, set aside, or correct his conviction and

sentence pursuant to 28 U.S.C. § 2255. (Doc 114.) Speed argues, inter alia, that in light of the

rules announced by the Supreme Court in Johnson v. United States, 576 U.S. 591 (2015) and

United States v. Davis, 139 S. Ct. 2319 (2019), his conviction for possession of a firearm in

furtherance of a crime of violence in violation of 18 U.S.C. § 924(c) (Count Three) cannot stand

because the Court must assume that the predicate “crime of violence” was RICO conspiracy

(Count Two), which no longer qualifies as a “crime of violence” under the statute. Speed

alternatively argues that even if the Court were to consider the substantive RICO count (Count

One) as the predicate offense, it also does not qualify as a “crime of violence” and thus warrants

vacatur of the Count Three conviction, and re-sentencing. For the reasons set forth below,

Speed’s motion will be denied.

BACKGROUND

                On November 9, 2005, a jury convicted Speed of seven counts of an eight-count

indictment. (Superseding Indictment (Doc 55); Trial Tr. (Doc 114, Ex. 4) at 1811-16.) Speed
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 2 of 17




was convicted on Count One, a substantive racketeering charge, in violation of the Racketeer

Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. § 1962(c); Count Two,

racketeering conspiracy, in violation of 18 U.S.C. § 1962(d); Count Three, possession of a

firearm in furtherance of a crime of violence, in violation of 18 U.S.C. 924(c)(1)(A)(ii) and 2;

Count Four, unlawful possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); Count Five,

conspiracy to transport stolen goods in interstate commerce and to sell stolen goods, in violation

of 18 U.S.C. § 371; Count Six, interstate transportation of stolen property, in violation of 18

U.S.C. § 2314 and 2; and Count Seven, possession and sale of stolen property, in violation of 18

U.S.C. § 2315 and 2. (Presentence Investigation Report (“PSR”) (Doc 114, Ex. 1).) The jury

acquitted Speed on Count Eight, which charged a Hobbs Act conspiracy in violation of 18

U.S.C. § 1951(a). (Doc 55; Amended Judgment (Doc 75).)

               At trial, the Court instructed the jury on Count Three, in relevant part:

               To find the defendant Robert Speed guilty of the crime in the indictment, the
               government must prove each of the following elements beyond a reasonable
               doubt.
               First, that the defendant committed a crime of violence for which he might be
               prosecuted in a court of the United States.
               Second, that between in or about 1995 and in or about January 2002, Robert
               Speed used, carried or possessed a firearm or aided and abetted others to do so.
               Third, that the defendant did so unlawfully, willfully and knowingly.
               Fourth, that the defendant used and carried the firearm during and in relation to a
               crime of violence, namely, the offenses charged in Counts 1 and 2, or that the
               defendant possessed the firearm in furtherance of any such crime of violence.
               Although not a required element of the charge, you will also be asked whether the
               defendant brandished a firearm during and in relation to a crime of violence.
               The first element that the government must prove beyond a reasonable doubt is
               that the defendant committed a crime of violence for which he might be
               prosecuted in a court of the United States.
               As I have already instructed you, the defendant is charged in Count 1 with, among
               other things, participating in a racketeering enterprise that committed robberies

                                                -2-
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 3 of 17




               and conspired to commit robberies, and in Count 2 the defendant is charged with
               conspiring to participate in the RICO enterprise.
               I instruct you the crimes of Count 1 and Count 2 are crimes of violence. It is for
               you to determine whether the government has proven beyond a reasonable doubt
               that the defendant committed the crimes of violence charged in Count 1 and
               Count 2.
               Further, Count 1 of the indictment charges that the defendant committed several
               different conspiracies to commit robbery and robberies. You may find the
               defendant is guilty of more than one of the conspiracies to commit robbery,
               robberies and/or robberies. However, you need not find that the defendant is
               guilty in one of the conspiracies to commit robberies or one of the robberies to
               find that the defendant committed a crime of violence, but you must be
               unanimous with respect to the crime of violence that you find the defendant
               committed.
               Finally, in order for you to find the defendant guilty of Count 3 in connection with
               the crime of violence in Count 1, you must further find that the defendant used or
               carried a firearm during and in relation to or possessed a firearm in furtherance of
               one or more of the conspiracies to commit robberies or one or more of the
               robberies in Count 1.
(Doc 114, Ex. 4 at 1736-37.)
               The Court adopted a Sentencing Guidelines range of 408 to 489 months’

imprisonment. (PSR at 48; Doc 114, Ex. 2 at 62.) On May 19, 2006, the Court sentenced Speed

to a total of 420 months’ imprisonment. (Doc 114, Ex. 2 at 63-65.) Specifically, and as is

relevant here, Speed received a sentence of 84 months’ imprisonment on Count Three, to run

consecutively to the other counts. (Id. at 65.)

               Speed moved for a judgment of acquittal on Count Three pursuant to Rule 29,

Fed. R. Crim. P., asserting that the government failed to prove venue in this District. The Court

denied Speed’s motion. (Doc 64.) Speed also moved for relief pursuant to section 2255, and the

Court denied his motions. (Docs 88, 90, 94.)

               On June 14, 2016, Speed filed a “placeholder” petition to vacate his sentence

again pursuant to 18 U.S.C. § 2255, and simultaneously filed a motion in the United States Court

of Appeals for the Second Circuit for permission to proceed with a successive section 2255

                                                  -3-
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 4 of 17




motion based on the Supreme Court’s decision in United States v. Johnson, 576 U.S. 591 (2015).

(Docs 98, 99, 100, 102.) The Second Circuit granted his motion. (Speed v. United States, 16-

1863, Doc 26.) After stays of the motion pending the outcome of various cases before the

Supreme Court and the Second Circuit, a briefing schedule was set on July 19, 2019. (Doc 113.)

DISCUSSION

   A. Legal Framework

               Section 924(c)(1)(A)(ii) provides, in relevant part:

               [A]ny person who, during and in relation to any crime of violence or drug
               trafficking crime (including a crime of violence or drug trafficking crime that
               provides for an enhanced punishment if committed by the use of a deadly or
               dangerous weapon or device) for which the person may be prosecuted in a court
               of the United States, uses or carries a firearm, or who, in furtherance of any such
               crime, possesses a firearm, shall, in addition to the punishment provided for
               such crime of violence or drug trafficking crime . . .
               if the firearm is brandished, be sentenced to a term of imprisonment of not less
               than 7 years . . . .
Section 924(c)(3) defines a “crime of violence” as “an offense that is a felony and”
               (A) has as an element the use, attempted use, or threatened use of physical force
               against the person or property of another, or
               (B) that by its nature, involves a substantial risk that physical force against the
               person or property of another may be used in the course of committing the
               offense.

Subsection (A) is referred to as “the elements clause” and subsection (B) is referred to as “the

residual clause.” United States v. Davis, 139 S. Ct. 2319, 2324 (2019). In Davis, the Supreme

Court held that the residual clause of section 924(c) is unconstitutionally vague. Id. at 2336.

The Court had previously held that a similar residual clause of the Armed Career Criminal Act

(“ACCA”), at issue in Johnson v. United States, 576 U.S. 591, 597 (2015) was unconstitutionally

vague, finding that the clause “[left] great uncertainty about how to estimate the risk posed by a

crime,” as it “tie[d] the judicial assessment of risk to a judicially imagined ‘ordinary case’ of a


                                                -4-
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 5 of 17




crime, not to real-world facts or statutory elements.” The Supreme Court further noted that “the

residual clause leaves uncertainty about how much risk it takes for a crime to qualify as a violent

felony.” Id. at 598; see Davis, 139 S. Ct. at 2325-26 (discussing Johnson). In order for a

conviction under 18 U.S.C. § 924(c) to stand, therefore, the predicate offense must be a “crime

of violence” as defined by the elements clause, 18 U.S.C. § 924(c)(3)(A).

               Determining whether an offense is a “crime of violence” requires a “categorical

approach,” as opposed to a case-specific approach. Davis, 139 S. Ct. at 2328; United States v.

Barrett, 937 F.3d 126, 128 (2d Cir. 2019) (describing the Supreme Court’s holding in Davis).

Under the categorical approach, “courts may look only to the statutory definitions—i.e., the

elements—of a defendant’s prior offenses, and not to the particular facts underlying those

convictions.” Descamps v. United States, 570 U.S. 254, 261 (2013) (internal quotation marks

and citation omitted) (emphasis in original); United States v. Acosta, 470 F.3d 132, 135 (2d Cir.

2006) (“Under this categorical approach, we focus on the intrinsic nature of the offense rather

than on the circumstances of the particular crime.”). “Consequently, only the minimum criminal

conduct necessary for conviction under a particular statute is relevant.” Acosta, 470 F.3d at 135.

               Where a statute has “a more complicated (sometimes called ‘divisible’)

structure,” and lists alternative elements, “thereby defin[ing] multiple crimes,” courts may

employ a “modified categorical approach” whereby they “look[] to a limited class of documents

(for example, the indictment, jury instructions, or plea agreement and colloquy) to determine

what crime, with what elements, a defendant was convicted of.” Mathis v. United States, 136 S.

Ct. 2243, 2249 (2016).




                                               -5-
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 6 of 17




   B. Speed Did Not Procedurally Default

                 The government argues that Speed cannot raise a claim based on Johnson and

Davis in a section 2255 motion because he failed to raise it on direct appeal, and therefore

procedurally defaulted. “Where a defendant has procedurally defaulted a claim by failing to raise

it on direct review, the claim may be raised in habeas only if the defendant can first demonstrate

either ‘cause’ and actual ‘prejudice,’ . . . or that he is ‘actually innocent.’” Bousley v. United

States, 523 U.S. 614, 622 (1998). Speed demonstrates cause and prejudice.

                 Prior to Johnson and Davis, Speed’s claim would have been “so novel that it was

not reasonably available to counsel at the time.” Vilar v. United States, 16 cv 5283 (CS), 2020

WL 85505, at *2 (S.D.N.Y. Jan. 3, 2020). “[W]here a constitutional claim is so novel that its

legal basis is not reasonably available to counsel, a defendant has cause for his failure to raise the

claim in accordance with applicable state procedures.” Reed v. Ross, 468 U.S. 1, 16 (1984); see

Aquino v. United States, 2020 WL 1847783, at *2 (S.D.N.Y. Apr. 13, 2020) (Castel, J.) (cause

requirement satisfied and finding “that there was no procedural default in failing to raise a

Johnson-type argument before Johnson was decided.”); Camacho v. United States, 13 cr 58

(AKH), 2019 WL 3838395, at *2 (S.D.N.Y. Aug. 15, 2019) (finding cause existed where

“Second Circuit caselaw at the time of Petitioner’s direct appeal foreclosed his § 924(c)

argument, and the Supreme Court did not take up or decide Johnson until after Petitioner filed

his direct appeal.”). Therefore, Speed has established cause for failing to raise the claim on

direct appeal.

                 Speed has also demonstrated prejudice. Speed asserts that he was convicted and

sentenced under a now-unconstitutionally vague statutory provision (the residual clause of

section 924(c)(3)). If this contention is correct, then he would suffer the prejudice of a legally



                                                 -6-
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 7 of 17




invalid conviction, and the attending 84 months’ imprisonment to which he was sentenced on

that conviction. See Aquino, 2020 WL 1847783, at *2; Camacho, 2019 WL 3838395, at *2.

The Court will therefore address the merits of Speed’s motion.

   C. Substantive RICO Can Serve as the Predicate for Speed’s Section 924(c) Conviction

               At trial, the Court gave what was then a proper instruction on the law: that both

Count One (the substantive RICO charge) and Count Two (RICO conspiracy) were crimes of

violence and therefore possible predicates for finding Speed guilty on Count Three. (Doc 114,

Ex. 5 at 1736-37.) When returning a guilty verdict on Count Three, the jury did not make a

specific finding as to whether the predicate on which they relied was Count One or Two. (See

Doc 114, Ex. 4 at 1814.) Speed argues that because there was no special verdict specifying the

basis for Speed’s section 924(c) conviction on Count Three, the Court must assume that the

lesser of the two possible predicates, Count Two (RICO conspiracy), is the basis for the Count

Three conviction, and that RICO conspiracy can no longer be considered a crime of violence.

               Speed is correct that in the aftermath of Davis, RICO conspiracy is no longer

considered a crime of violence under section 924(c)(3). See United States v. Brown, 797 F.

App’x 52, 54 (2d Cir. 2019) (summary order) (where “the underlying crime of violence was a

racketeering conspiracy . . . [t]he Government concedes that the Supreme Court’s recent decision

in United States v. Davis . . . requires vacatur of those counts of conviction [under 18 U.S.C. §

924(c)].”); Boykin v. United States, 16 cv 4185 (CM), 2020 WL 774293, at *5 (S.D.N.Y. Feb.

18, 2020) (“After Davis, it is unclear whether a conspiracy to commit a violent crime could any

longer serve as a predicate ‘crime of violence’ for a § 924(c) firearms conviction.”); United

States v. Johnson, 452 F. Supp. 3d 36 (S.D.N.Y. 2019) (“The Government concedes that, in light

of Davis, racketeering conspiracy can no longer constitute a crime of violence.”), appeal filed,



                                               -7-
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 8 of 17




No. 19-3952 (2d Cir. Nov. 26, 2019); Davis v. United States., 2019 WL 3429509, at *8

(S.D.N.Y. July 30, 2019) (Briccetti, J.) (“Under the reasoning of United States v. Davis, . . . as

the government acknowledges, Davis’s firearms conviction under Section 924(c) must be

vacated.”); but see United States v. Howard, 414 F. Supp. 3d 580, 604 (S.D.N.Y. 2019) (granting

motion for acquittal on section 924(c) conviction where the evidence failed to show that the

defendant “used a firearm ‘in relation to’ the RICO conspiracy or possessed it ‘in furtherance of’

the conspiracy,” but concluding that the underlying “RICO offense was a crime of violence, and

conspiracy to commit the RICO offense is a crime of violence too.”); appeal filed sub nom.,

United States v. White (Howard), No. 19-3833 (2d Cir. Nov. 18, 2019). “This is because a

conspiracy to commit racketeering qualifies as a ‘crime of violence’ only under the so-called

residual clause of . . . 18 U.S.C. § 924(c)(3)(B), which the Supreme Court has now declared

unconstitutionally vague.” Davis, 2019 WL 3429509, at *8; see also Barrett, 937 F.3d at 128

(vacating section 924(c) sentence based on Hobbs Act robbery conspiracy “because the

identification of that crime as one of violence depends on the § 924(c)(3)(B) residual clause

definition, which Davis has now pronounced unconstitutionally vague.”). For these reasons, the

Court concludes that Count Two cannot be the predicate offense for Speed’s section 924(c)

conviction.

               The Court disagrees with Speed’s second contention: that because the conviction

on Count Three did not specify which of the two possible predicates was the basis for the 924(c)

conviction, the Court must assume that it was the lesser charge, here RICO conspiracy in Count

Two, rather than substantive RICO in Count One. Speed cites Johnson v. United States, 559

U.S. 133, 136 (2010) for the proposition that where a conviction could rest on any one of several

disjunctive elements of a crime, a district court must “conclude that it rested upon . . . the least of



                                                 -8-
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 9 of 17




these acts.” But Johnson was referring to a statute which permitted he predicate offense of

battery to be proven in any one of three ways, one of which was the mere touching of another.

               In the context of section 924(c) convictions, the Second Circuit and courts in this

District have held that the invalidity of one predicate conviction does not warrant vacatur of a

section 924(c) conviction where there are other valid predicates. Where a crime of violence and

a drug trafficking crime are the two possible predicates for a 924(c) charge, the Second Circuit

has looked to the validity of the drug trafficking predicate where crime of violence questions

were raised. United States v. Vasquez, 672 F. App’x 56, 60-61 (2d Cir. 2016) (summary order);

see also United States v. Ventura, 742 F. App’x 575, 578 (2d Cir. 2018) (summary order) (doing

the same to uphold a 924(j) conviction). This is no different when the two predicate crimes are

both crimes of violence, but only one is called into doubt. United States v. Walker, 789 F. App’x

241, 244-45 (2d Cir. 2019) (summary order) (denying defendant-appellants’ challenges to their

section 924(c) convictions pursuant to Davis where those convictions rested on both conspiracy

and substantive Hobbs Act convictions, as substantive Hobbs Act robbery remains a crime of

violence pursuant to the elements clause); United States v. White, 16 cr 82 (VEC), 2020 WL

5117973, at *4 (S.D.N.Y. Aug. 31, 2020) (“Thus, where a § 924(c) conviction rests on multiple

predicates, one of which has been invalidated, the conviction may stand only if the record

factually establishes that the defendant committed another predicate offense that constitutes a

‘crime of violence’ under the elements clause of § 924(c).”), appeal filed sub nom., United States

v. Santiago, No. 20-3238 (2d Cir. Sept. 22, 2020); Simmons v. United States, 2019 WL

6051443, at *2 (S.D.N.Y. Nov. 15, 2019) (Hellerstein, J.) (“When a § 924(c) conviction rests

upon both a conspiracy to commit Hobbs Act robbery and a separate valid § 924(c) predicate

offense, the conviction remains valid, even after Davis and Barrett.”).



                                               -9-
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 10 of 17




               There were two possible valid predicates for Speed’s Count Three conviction at

the time of trial: substantive RICO in Count One, and RICO conspiracy in Count Two. The jury

was charged that “Count 1 and Count 2 are crimes of violence. It is for you to determine whether

the government has proven beyond a reasonable doubt that the defendant committed the crimes

of violence charged in Count 1 and Count 2.” (Doc 114, Ex. 5 at 1736-37.) The record leaves

no doubt that Count Three rested on convictions for both counts:

               The evidence presented by the government at trial was overwhelming. Twenty-
               nine witnesses testified, including fourteen victims and two cooperating witnesses
               who described their own participation in the racketeering acts and enterprise and
               the charged conspiracy. The government also introduced thirteen written
               messages from Speed, which were intended to convince one of the cooperating
               witnesses to file a false affidavit to explain how Speed's DNA got on the ski mask
               found after the Hunt Drive burglary.

Speed v. United States, 04 cr 336, 2012 WL 1003469 at *3 (S.D.N.Y. Mar. 26, 2012) (Castel, J).

               Speed’s partner in crime testified at trial, confirming that he and Speed “each

brought a gun. . . to the site of [at least one of the] home invasion[s]. United States v. Speed, 04

cr 336, 2006 WL 196971 at *2 (S.D.N.Y. Jan. 26, 2006) (Castel, J). One of his victims testified

that “the short guy grabbed me in the, by the dining room door, and I was struggling with him,

trying to escape from him. And in that moment, I saw that the short guy had a gun.” Id. (citing

Tr. at 588). The jury had an opportunity to compare the heights of Speed and his partner, and

Speed was the shorter of the two. Id. In the face of this evidence, it is no surprise that the jury

found Speed guilty of both substantive RICO and RICO conspiracy. In fact, the jury found

proven eight racketeering acts, including five robberies in New York, and one robbery in New

Jersey. In the face of these facts, the Court finds that Speed’s Count Three conviction relied on

both substantive RICO in Count One, and RICO conspiracy in Count Two as the predicate




                                                - 10 -
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 11 of 17




crimes. Thus, even if RICO conspiracy is no longer a crime of violence, another predicate crime

remains.

   D. The Substantive RICO Conviction (Count One) Constitutes a Crime of Violence

               Of course, finding that Speed’s section 924(c) conviction rested upon both

substantive RICO and RICO conspiracy is not the end of the matter. The question that remains

is whether the substantive RICO conviction charged in Count One is a “crime of violence” under

the elements clause of section 924(c)(3), such that it would be a valid predicate for Speed’s

Count Three conviction. The Court finds that it is.

               Count One charged Speed with a “pattern of racketeering activity,” in violation of

18 U.S.C. § 1962(c). Specifically, Speed was charged with having participated in the criminal

activities of the “Speed Robbery Crew, which was engaged in, and the activities of which

affected, interstate commerce, unlawfully, willfully, and knowingly conducted and participated,

directly and indirectly, in the conduct of the affairs of that enterprise . . . through the commission

of” ten racketeering acts, as set forth in the indictment. (Doc 55 at 4-13.) Racketeering acts 1, 2,

4, 6, 8, 9, and 10 were premised upon both a conspiracy to commit robbery and a substantive

charge of robbery. (Id.) Racketeering acts 3 and 7 were premised upon the crimes of interstate

transportation of stolen property and possession and sale of stolen goods; racketeering act 5 was

premised upon the crime of conspiracy to rob narcotics traffickers. (Id.) The jury convicted

Speed on Count One and found that the following racketeering acts were proven: 2, 3, 4, 6, 8, 9,

and 10. (Doc 114, Ex. 4 at 1811-14.) The jury was instructed that the racketeering acts had to be

proven beyond a reasonable doubt and its verdict had to be unanimous as to which acts were

proven. (Doc 114, Ex. 5 at 1693.) As will be developed, the Court need only focus on those

predicate acts that are premised on the crime of robbery under New York law.



                                                - 11 -
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 12 of 17




               In order for Count One to be a valid predicate for Speed’s Count Three

conviction, the substantive RICO offense must have “as an element the use, attempted use, or

threatened use of physical force against the person or property of another.” 18 U.S.C.

§ 924(c)(3)(A). Section 1962(c) of Title 18 prohibits “any person employed by or associated

with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through

a pattern of racketeering activity or collection of unlawful debt.” A “‘pattern of racketeering

activity’ requires at least two acts of racketeering activity, one of which occurred after the

effective date of this chapter and the last of which occurred within ten years (excluding any

period of imprisonment) after the commission of a prior act of racketeering activity.” 18 U.S.C.

§ 1961(5).

               The Second Circuit has observed that “a conviction under § 1962 is not

necessarily a conviction for a crime of violence,” but rather, “[b]ecause racketeering offenses

hinge on the predicate offenses comprising the pattern of racketeering activity, we look to the

predicate offenses to determine whether a crime of violence is charged.” United States v. Ivezaj,

568 F.3d 88, 95-96 (2d Cir. 2009). The Second Circuit went on to hold in Ivezaj: “[W]here the

government proves (1) the commission of at least two acts of racketeering and (2) at least two of

those acts qualify as ‘crime[s] of violence’ under § 924(c), a § 1962 conviction serves as a

predicate for a conviction under § 924(c).” Id. at 96. After Davis, these predicate acts must be

“crimes of violence” pursuant to the elements clause of § 924(c)(3)(A). See United States v.

Rodriguez, 94 cr 313 (CSH), 2020 WL 1878112, at *11 (S.D.N.Y. Apr. 15, 2020).

               To determine whether the predicate racketeering acts are crimes of violence, the

Court “employ[s] either a ‘categorical approach,’ or a ‘modified categorial approach.’” Boykin,



                                                - 12 -
         Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 13 of 17




2020 WL 774293, at *5. Under both approaches, the Court looks “only [to] the minimum

criminal conduct necessary for conviction under a particular statute . . . .” Acosta, 470 F.3d at

135. The Court “cannot go behind the offense as it was charged to reach [its] own determination

as to whether the underlying facts qualify the offense as . . . a crime of violence.” United States

v. Hill, 890 F.3d 51, 55 (2d Cir. 2018).

                 Racketeering acts 4(b), 6(b), 8(b), 9(b), and 10(b), which the jury found proved,

were robberies in violation of New York Penal Law §§ 160.10 and 20.00.1 Section 160.10

provides:

                 A person is guilty of robbery in the second degree when he forcibly steals
                 property and when:

                 1. He is aided by another person actually present; or

                 2. In the course of the commission of the crime or of immediate flight therefrom,
                    he or another participant in the crime:

                          a. Causes physical injury to any person who is not a participant in the
                             crime; or

                          b. Displays what appears to be a pistol, revolver, rifle, shotgun, machine
                             gun or other firearm; or

                          c. The property consists of a motor vehicle, as defined in section one
                             hundred twenty-five of the vehicle and traffic law.

                 Robbery in the second degree is a class C felony.

N.Y. Penal Law § 160.10.

                 Section 20.00 of the New York Penal Law makes a person “criminally liable for”

the conduct of another if “when acting with the mental culpability required for the commission”



1
 The jury also found racketeering act 2 proved, which charged robbery under New Jersey Code of Criminal Justice,
Title 2C, Chapters 15-1 and 2-6. However, because Ivezaj requires at least two racketeering acts to be classified as
crimes of violence, and all other potential predicate racketeering acts are robbery charges under the New York Penal
Law, the crime of violence classification of the New York statute is both necessary and sufficient.

                                                       - 13 -
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 14 of 17




of the crime, “he solicits, requests, commands, importunes, or intentionally aids” the other

“person to engage in such conduct.”

                Because the robbery statute at issue criminalizes conduct in the alternative, the

“modified categorial approach” would apply here. Mathis v. United States, 136 S. Ct. at 2249.

This permits the Court to look to the indictment and jury instructions “to determine what crime,

with what elements, [the] defendant was convicted of.” Id. The Court, however, need not follow

this approach to determine that the robberies comprising these racketeering acts were crimes of

violence. The language of the statute and prior decisions of the Second Circuit make it clear that

robbery under New York law is a crime of violence under the elements clause of section

924(c)(3)(A).

                That a person must “forcibly steal” to be guilty of robbery under section 160.10

renders it categorically a crime of violence under section 924(c)(3)(A). United States v. Ojeda,

951 F.3d 66, 72 (2d Cir. 2020) (“[T]he foundational element . . . i.e., forcible stealing . . . .

categorically requires the use of physical force.”). The robbery statute “has as an element the

use, attempted use, or threatened use of physical force against the person or property of another.”

18 U.S.C. § 924(c)(3)(A). The Second Circuit has found that, “New York defines robbery as

‘forcible stealing,’ which requires ‘us[ing] or threaten[ing] the immediate use of physical force

upon another person.’” Pereira-Gomez, 903 F.3d at 165 (quoting N.Y. Penal Law § 160.00)

(alterations in original). “[F]orcible stealing [] is common to all degrees of robbery under New

York law . . . .” Id. at 166. As the Second Circuit recently stated: “This court has long

recognized New York robbery—in any degree—to be a violent crime under the elements clause

of ACCA and other federal laws.” United States v. Ojeda, 951 F.3d 66, 70 (2d Cir. 2020).




                                                 - 14 -
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 15 of 17




               In Pereira-Gomez, the Second Circuit concluded that “robbery in any degree is a

crime of violence under the ‘force clause’ of application note 1(B)(iii) to Section 2L1.2 of the

2014 Guidelines.” Pereria-Gomez, 903 F.3d at 165. The “force clause” of application note

1(B)(iii) to Section 2L1.2 of the 2014 Sentencing Guidelines provided that a “crime of violence”

would include “any other offense under federal, state, or local law that has as an element the use,

attempted use, or threatened use of physical force against the person of another.” Id. at 159 n.4.

The latter portion of the “force clause” of application note 1(B)(iii) is nearly identical to the

elements clause of section 924(c)(3)(A), the only difference being that the elements clause

includes “person or property of another,” while the force clause of the application note is limited

to “the person of another.” The robberies comprising racketeering acts 4(b), 6(b), 8(b), 9(b), and

10(b), therefore, are crimes of violence under the elements clause of section 924(c)(3). See Belk

v. United States, 743 F. App’x 481, 482 (2d Cir. 2018) (summary order) (concluding that

“[b]ecuase the ‘force clause’ of the ACCA . . . contains the same language as the ‘force clause’

of the Guidelines under review in Pereira-Gomez . . . Pereira-Gomez compels us to conclude that

New York robbery in any degree also satisfies the ACCA’s ‘force clause.’”).

               Speed argues that because the jury did not specify which of the underlying

racketeering acts underlying Count One—conspiracy to commit robbery or robbery—formed the

predicate for its Count Three verdict, the Court must assume that it was the conspiracy acts,

which in turn requires vacatur of the Count Three conviction because conspiracy is not a crime

of violence under the elements clause. The Court disagrees. Ivezaj holds that where “at least

two of those [racketeering] acts qualify as ‘crime[s] of violence’ under § 924(c), a § 1962

conviction serves as a predicate for a conviction under § 924(c).” Ivezaj, 568 F.3d at 96. The

presence of underlying racketeering acts that are not crimes of violence does not alter this



                                                - 15 -
        Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 16 of 17




principle; in fact, the defendant in Ivezaj was found guilty of a non-violent racketeering act as

well. Id. at 96 n.5. Moreover, were the court to utilize the modified categorical approach and

look to the “limited class of documents” that is permitted, the violent nature of the racketeering

acts is clear. For example, racketeering act 2b charged that “Speed and CC-1, armed with a gun

and using information provided by a co-conspirator. . . robbed and aided and abetted the robbery.

. .” (Doc 55 at 6) Racketeering act 4b charged that “Speed and CC-1 robbed, and aided and

abetted the robbery of, the occupants of a residence. . . by threatening the occupants with a knife.

. .” (Id. at 8). Racketeering act 9b charged that “Speed, CC-1 and a co-conspirator . . . armed

with guns. . . robbed and aided and abetted the robbery of individuals of proceeds from a gas

station . . .” (Id. at 12.) The jury specifically found these racketeering acts proven beyond a

reasonable doubt, along with three other robberies. (Doc 114, Ex. 4 at 1811-16.) In fact, in

finding Speed guilty of the section 924(c) charge, the jury also specifically found that Speed had

brandished the firearm. (Id. at 1814.) These documents make it clear that Speed was convicted

under either New York Penal Law § 160.10(1) or 160.10(2)(b). Both are categorically crimes of

violence under the elements clause. Pereira-Gomez, 903 F.3d at 165.

               The jury was instructed that “in order for you to find the defendant guilty of

Count 3 in connection with the crime of violence in Count 1, you must further find that the

defendant used or carried a firearm during and in relation to or possessed a firearm in furtherance

of one or more of the conspiracies to commit robberies or one or more of the robberies in Count

1.” (Doc 114, Ex. 5 at 1737.) For the reasons discussed above, the Court agrees with Speed

insofar as conspiracy to commit robbery is no longer a crime of violence under section 924(c),

but the invalidity of one predicate (conspiracy to commit robbery) does not warrant vacatur of

the Count Three conviction because robbery remains a crime of violence under the elements


                                               - 16 -
       Case 1:04-cr-00336-PKC Document 118 Filed 10/27/20 Page 17 of 17




clause. The jury explicitly found the substantive robbery acts, which are crimes of violence,

proved. The jury found more than two acts proven that “qualify as ‘crime[s] of violence’ under §

924(c),” and therefore, Speed’s Count One conviction remains a valid predicate for his Count

Three conviction. Ivezaj, 468 F.3d at 96.

CONCLUSION

               For the reasons explained, Speed’s motion to vacate, set aside, or correct his

conviction and sentence pursuant to 28 U.S.C. § 2255 is DENIED. The Clerk is respectfully

directed to terminate the motion (Doc 114).



               SO ORDERED.




Dated: New York, New York
       October 27, 2020




                                              - 17 -
